DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 10,13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7,13,14,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lootz et al. (2008/0300665).  Fig. 2 shows a flexible stent comprising: a plurality of struts 2; and a plurality of linear opaque members 5, which are opaque to radiation (paragraph 14), provided to run over two groups of struts which are included in the plurality of struts, wherein the plurality of linear opaque members running over the two groups of struts are arranged in two groups along an axial direction of the flexible stent when viewed in a deployed state of the flexible stent. It can also be seen (Fig. 2) how the two groups of struts zigzag 8 in the axial direction and a circular direction which intersects the axial direction when viewed in the deployed state of the flexible stent. With respect to claim 16, the plurality of linear opaque members is structurally separate from the struts, see paragraph 42. With respect to claims 13,14, it is noted that Lootz et al. 2 can include holes 17 of which are configured to be continuous circumferentially in a plan view of each of the holes. Further Lootz shows (Fig. 4) that the struts have the holes zigzag in the axial direction and a circular direction which intersects the axial direction when viewed in the deployed state of the flexible stent and Fig. 10 further illustrate the opaque member can penetrate the holes and to run forward and backward with respect to the holes, by utilizing this connection with the full stent of Fig. 4, see paragraph 48.


Claim(s) 13,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonsignore (2005/0085897). Fig. 23 shows a flexible stent 2300 comprising: a plurality of struts; and a plurality of opaque members 2316, which are opaque to radiation, provided in holes 806 formed in struts (see Fig. 8) which are included in the plurality of struts. Please note since the stent is manufactured as a one piece structure the holes are in a portion of stent struts (paragraph 80), each of the holes being configured to be continuous circumferentially in a plan view of each of the holes wherein the plurality of opaque members are arranged in two groups along an axial direction of the flexible stent when viewed in a deployed state of the flexible stent, and wherein the struts have the holes zigzag in the axial direction and a circular direction which intersects the axial direction when viewed in the deployed state of the flexible stent.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Zig zag arrangement of holes)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    336
    254
    media_image1.png
    Greyscale

With respect to claim 15, it can be seen (Fig. 8) that the entirety of the plurality of opaque members 804 are configured to be embedded in the holes 806.
Claim(s) 13,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trapp (2007/0067017). Fig. 3 shows a flexible stent comprising: a plurality of struts; and a plurality of opaque (paragraph 32) members, which are opaque to radiation, provided in holes 12 formed in struts which are included in the plurality of struts, each of the holes being configured to be continuous circumferentially in a plan view of each of the holes wherein the plurality of opaque members are arranged in two groups along an axial direction of the flexible stent when viewed in a deployed state of the flexible stent, and wherein the struts have the holes zigzag in the axial direction (see Fig. 4) and a circular direction which intersects the axial direction when viewed in the deployed state of the flexible stent. With respect to claim 15, Trapp discloses (paragraph 32) that .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13,15 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (8257427) in view of Imran (6022374). Andersen et al. show (Fig. 11) a flexible stent having a plurality of struts 24 with holes in the struts (col. 8, lines 46,47,57-59) and can be considered that each of the holes being configured to be continuous circumferentially in a plan view of each of the holes. Please note claims are given their broadest reasonable interpretation and it can be seen (Fig. 11) that there are holes at intersections 34 of struts and the struts have the holes zigzag in the axial direction and a circular direction which intersects the axial direction when viewed in the deployed state of the flexible stent. 
[AltContent: textbox (Zig zag holes)][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    349
    599
    media_image2.png
    Greyscale

However, Andersen did not explicitly disclose there are a plurality of opaque members, which are opaque to radiation, provided in holes formed in struts, which are included in the plurality of struts. Imran teaches (Fig. 4) that holes in struts are filled (Fig. 7) with opaque members (Fig. 5).  Imran teaches (col. 3, lines 57-67) that placement of the opaque markers in the holes allows for markers to be provided in the stent. It would have been obvious to one of ordinary skill in the art to use the holes in the stent of Andersen et al. for holding opaque markers as taught by Imran and to have the plurality of opaque members arranged in two groups along an axial direction of the flexible stent when viewed in a deployed state of the flexible stent per the combined teachings in order to improve visibility of the stent when implanting under visual modalities and to not reduce mechanical properties, see Imran. With respect to claim 15, it can be seen (Fig. 7) that Imran teaches the opaque marker is entirely embedded in the hole.  
9 is rejected under 35 U.S.C. 103 as being unpatentable over Lootz et al. (2008/0300665) in view of Bales et al. (2004/0034402). Lootz et al. is explained supra. However, Lootz et al. did not disclose the plurality of struts include, a plurality of ring shaped pattern bodies having a wavy line-shaped pattern and are arranged side-by-side in an axial direction and a plurality of connecting elements which connect the adjacent ring-shaped pattern bodies. Bales et al. teach (Fig. 3) a stent 110 with a plurality of ring shaped pattern bodies 112 having a wavy line-shaped pattern and are arranged side-by-side in an axial direction and a plurality of connecting elements 142 which connect the adjacent ring-shaped pattern bodies. Bales et al. teach that the connecting elements join adjacent turns of stent to keep the wavy line-shaped patterns connected and allow the stent to easily expand and collapse, paragraph 30. It would have been obvious to one of ordinary skill in the art to provide connecting elements as taught by Bales et al. in the stent of Lootz et al. such that it increases the stability of the stent and maintain the structure in an equal distribution of support about the circumference, see Bales.

Claims 10,17 are rejected under 35 U.S.C. 103 as being unpatentable over Lootz et al. (2008/0300665) in view of Acandis GMBH & Co (DE 102014115533). Lootz et al. discloses the claimed invention and is explained supra. However, Lootz et al. did not disclose the plurality of struts are joined with a plurality of bar-shaped members provided at a tip portion side of the stent. Acandis (DE ‘533) teach (Fig. 8) a stent that includes a plurality of bar-shaped members 16 as seen in Fig. 6 with these bar-shaped members provided at a tip portion side of the flexible stent. Additionally it is also seen that opaque members in the stent continue to one or more of the bar-shaped members .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lootz et al. (2008/0300665) in view of Acandis GMBH & Co (DE 102014115533) as applied to claim 10 above, and further in view of Bales et al. (2004/0034402). Lootz et al. in view of Acandis is explained supra. However, Lootz et al. as modified by Acandis did not disclose the plurality of struts include, a plurality of ring shaped pattern bodies having a wavy line-shaped pattern and are arranged side-by-side in an axial direction and a plurality of connecting elements which connect the adjacent ring-shaped pattern bodies. Bales et al. teach (Fig. 3) a stent 110 with a plurality of ring shaped pattern bodies 112 having a wavy line-shaped pattern and are arranged side-by-side in an axial direction and a plurality of connecting elements 142 which connect the adjacent ring-shaped pattern bodies. Bales et al. teach that the connecting elements join adjacent turns of stent to keep the wavy line-shaped patterns connected and allow the stent to easily expand and collapse, paragraph 30. It would have been obvious to one of ordinary skill in the art to provide connecting elements as taught by Bales et al. in the stent of Lootz et al. as modified with Acandis such that it increases the stability of the stent and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799